Citation Nr: 1514591	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  07-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine at L4-5 (low back disability), to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1986 to November 1994 and from November 1999 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2010 decision, the Board denied the claim at issue, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order and Memorandum Decision, the Court vacated the Board's decision and remanded this appeal for appropriate action.

In April 2013, the Board again denied the claim at issue, and the Veteran again appealed this decision to the Court.  In a February 2014 Order, the Court vacated the Board's decision and remanded the appeal for further development consistent with instructions in an April 2013 Joint Motion for Remand (JMR) from both the Veteran's representative and VA.  Specifically, the JMR contended - and the Court concurred - that VA had failed in its duty to assist the Veteran by failing to ensure that all relevant VA treatment had been obtained, and therefore the Board had relied on an inadequate VA examination - to the extent that such examination had not considered the Veteran's complete prior medical history.

In August 2014 the Board remanded this matter for development consistent with the Court's February 2014 Order, specifically to associate outstanding evidence into the record, and provide an additional VA examination.  Such development was accomplished, and the matter is now once again before the Board.



FINDING OF FACT

The Veteran's currently diagnosed low back disability did not manifest in service, and is not etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that the claimed disorder is arthritic in nature, VA regulations provide that arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran has suggested that his current low back disorder may be related to his service connected bilateral knee disabilities.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service treatment records reflect no diagnosis referable to a chronic back disorder, though there is some indication of low back symptoms, including in June 1989 when the Veteran was seen for complaints of low back pain.  He denied any trauma to the back, and the treatment provider recommended self-care for the Veteran's symptoms.  In March 1993 the Veteran reported a back injury while running during physical training, and described that his lower right back muscles were painful when twisting his body to the left.  The Veteran was prescribed over-the-counter medication and a heat pad for treatment.

Prior to reentering active duty in November 1999, the Veteran reported on an August 1999 report of medical history and an October 1999 prescreening form, that he had no current back disorders.  In October 2000, when complaining of bilateral lower extremity tingling, the Veteran denied low back pain.  In a December 2000 report of medical assessment at discharge, the Veteran indicated that his health was the same as noted in his enlistment examination, and that he has not had any illnesses or injuries since that time.  He denied suffering any injury or illness while on active duty for which he did not seek medical treatment.  

Following separation, the Veteran reported a work-related back injury in July 2003 which occurred after moving 120-pound tarps.  He did not report any in-service injury or injury prior to the tarp incident.  In an undated prescription form, there was a notation that the Veteran's chronic knee problem caused a deterioration of his spine and subsequent disc prolapse.  This was not dated, and the signature of the physician was illegible, but appears to be that of Dr. R, the Veteran's treating VA physician.

On VA examination in October 2003, the Veteran reported the onset of his back pain as being in May 2003 while working as a truck driver and indicated that he had severe low back pain when he was loading large tarps onto his flatbed truck.  He was on medication and restrictions for a month, but continued to have back pain.  Back pain became severe again and he was subsequently diagnosed as having a large herniated disc at the L4-5 region.  In August 2003, he underwent a laminectomy of L4-5 with a discectomy on the right, and foraminotomies of L4-5 and L5-S1 on the right and L4-5 on the left.  The Veteran told the examiner that his bilateral knee disability caused a change in his lifting mechanics and ultimately resulted in his low back complaints.  

The examiner diagnosed degenerative disc disease of the lumbar spine.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner opined that the Veteran's lifting mechanics caused his low back injury, but did not indicate whether his bilateral knee disability caused his lifting mechanics to be altered.  He stated that without proper lifting techniques, he would be at risk for injuring his low back.  The examiner did not provide any additional opinions.

In an October 2003 private treatment record, the treating professional indicated that the Veteran's herniated disc was very large and it may have existed before his work-related accident, and in March 2004 and March 2005 statements, a VA treating physician opined that the Veteran's degenerative disc disease was likely related to his service-connected bilateral knee degenerative joint disease.  

In October 2005, the Veteran was afforded a VA examination of his knees during which the examiner noted that x-ray studies of knees were within normal limits, except that the right knee has mildly decreased joint space.  He noted that the Veteran had cauda equina syndrome in his back, and indicated that the Veteran was unable to describe specific examples of how his knee problems impact his daily living, despite his reports of his right knee occasionally giving out.  The examiner appreciated normal strength and sensation across the knee joints.  

Also in October 2005, the Veteran underwent a VA examination of the spine.  The Veteran described his post-service workplace spine injury, and indicated that he had never had problems with his back prior to the 2003 injury.  The examiner's impression was cauda equina syndrome in the back, which he stated was the likely etiology of his back symptoms.  The examiner could not say whether his current level of disability was related to service, but rather opined that it was more likely than not related to his cauda equina syndrome.  

On VA examination in May 2012, the Veteran denied any in-service injury to his lumbar spine and maintained that his low back disorder was secondary to his service-connected bilateral knee disability.  The examiner diagnosed post-laminectomy syndrome (status-post laminectomy at L4-5) and discectomy at L4-5.  Following review of the claims file, interview, and physical examination, the examiner opined that the Veteran's current lumbar spine disorder is less likely than not etiologically related to his military service and less likely than not caused or aggravated by his service-connected bilateral knee disability.  

In reaching these conclusions, the examiner noted that the Veteran's service treatment records did not show any treatment for low back pain, and the post-service treatment records clearly document a post-service injury to his back that caused the disc herniation.  Additionally, the examiner noted that the Veteran's back pain has been in existence since the 2003 injury while employed as a truck driver.  It was also noted that the Veteran received Worker's Compensation-like coverage for his back disability prior to seeking secondary service connection.  

Regarding secondary service connection, the examiner noted that the Veteran had an acute injury that caused his herniated disc in 2003, and that prior to the work-related injury, there was no documentation of bilateral knee pain or complaints of significant symptoms due to his service-connected knee disability.  In fact, at one time the Veteran indicated that his pain level was zero out of 10, with 10 being the most severe pain.  The examiner indicated that at the time of the back injury, there were no reports of knee problems or pain, and the Veteran was able to perform straight leg raises.  Additionally, the examiner found no mention of any pain in the Veteran's knees until several months after his back surgery-at which time he complained of right hip and leg pain.  The examiner indicated that the Veteran's most recent x-rays of the knees had been within normal limits, but magnetic resonance imaging (MRI) in 2008 showed a tear of the posterior horn of the medial meniscus, strain of the anterior cruciate ligament with adjacent fluid.  This injury, according to the examiner, could have been caused by his 2003 tarp moving incident because the Veteran did not describe significant pain in that knee prior to that time.  The examiner opined that the Veteran's bilateral knee disability did not cause or worsen his back disability, but rather that the post-service back injury in 2003 actually worsened his service-connected knee disability.  

In regards to the opinion by the Veteran's VA treating physician (Dr. R.), the May 2012 VA examiner again indicated that the records prior to the 2003 injury showed little or no problems in his bilateral knees.  Although Dr. R. indicated that the Veteran's degenerative disc disease of the lumbar spine was likely related to his degenerative joint disease of the bilateral knees, the May 2012 examiner found this unlikely based upon the findings of no abnormality of gait or pain on numerous examinations.  In other words, the examiner concluded that it is unlikely that the Veteran's bilateral knee disability caused non-existent degenerative disc disease of the lumbar spine which was not present prior to the 2003 work-related injury.  In analyzing the August 2003 MRI report, the examiner noted that there was no indication of any degenerative disc disease prior to the surgical procedure, only a herniated disc.  In essence, he found that Dr. R.'s opinion was simply incorrect and not supported by the objective evidence of record.  

Following review of the entire claims file in September 2014, a fee-based VA examiner agreed with the May 2012 examiner's conclusion that a current low back disorder is not likely related to service.  He went on to comment on the lack of symptoms prior to the Veteran's 2003 workplace injury, and that the current disorder - post-laminectomy syndrome - was incurred as a result of surgical intervention to address an acutely herniated lumbar disc due to the injury.

The examiner next considered the more complex question of whether the Veteran's service-connected bilateral knee disabilities caused or aggravated his current low back disorder.  To that end, he found that "[i]t is less likely as not that the Veteran's claimed lumbar spine disorder was caused or aggravated by his service connected knee disabilities."  In arriving at this conclusion, the examiner repeated the May 2012 examiner's rationale, but crucially added to it with consideration of a medical treatise on a disorder called "post-laminectomy syndrome," which "refers to the persistence of pain and disability following laminectomy" wherein "surgery may
have been performed appropriately . . . however, psychosocial factors may contribute to chronic pain that develops after surgery."

Lay statements offered on the Veteran's behalf in May 2014, report that since 1997 the Veteran "has always had painful knee problems."  The September 2014 examiner described these statements as "cryptic" and unsupportive of the Veteran's contentions regarding a relation between a low back disorder and service-connected knee disabilities.

There is no question in this case that the Veteran has a current lumbar spine disorder.  Rather, the crucial inquiry before the Board is whether his current lumbar spine disorder is attributed to an event, disease, or injury incurred during active service, or was caused or permanently worsened by a service-connected disability.  For the reasons stated below, the Board finds that it has not.  Rather, the evidence shows that the Veteran's current back disorder was not caused or worsened by active service or a service-connected disability.  

Most importantly, the May 2012 and September 2014 VA examination reports include thorough opinions finding no link between the Veteran's current back disability and his service-connected bilateral knee disability, nor that the Veteran's current back disorder is directly related to service.  The VA examiners' principal rationale is that the Veteran's current back disorder is clearly documented to have occurred only following a post-service injury, and if anything this injury aggravated his bilateral knee disability, and not the other way around.  The Board finds the rationale - and thus the underlying opinions - to be well supported and thus highly probative.

The Board is aware that the May 2012 VA examiner misstated the Veteran's medical history to the extent that she noted that the Veteran was not seen in service for complaints of back pain.  Indeed, as noted above, the Veteran was seen twice for muscular back pain during his first period of service.  He did not, however, seek treatment for back pain during his second period of service, and expressly denied back pain on enlistment and discharge from his second period.  Moreover, the Veteran has consistently contended that his bilateral knee disability, not service, caused his back disability, and has denied in-service back injuries.  There is no contention here, and no indication in the record, that the isolated and apparently acute back complaints from the initial period of service have any relation to the currently claimed disorder.  Further, this fact is not relevant to the question of whether the back condition was aggravated by service-connected knee disabilities, and thus the error by the examiner is harmless.  

In their February 2014 JMR, the parties agreed that the May 2012 examiner's opinion was of reduced probative value as the examiner had not reviewed - in full - the Veteran's claims file.  While this may have been true, it is telling that having fully reviewed the claims file, with the addition of voluminous treatment records, the September 2014 examiner nonetheless fully agreed with the May 2012 examiner's opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).  That the two examiner's opinions were confirmatory of one another's only further strengthens the probative weight that each is afforded. 

The Board appreciates the assertions made by the Veteran that his lifting mechanisms changed due to his service-connected knee disability, and he was lifting with his back instead of his legs when the 2003 injury occurred.  While the Veteran is competent to report on symptoms which are capable of lay observation such as pain, Layno v. Brown, 6 Vet. App. 465 (1994), attributing the onset of a back disorder to the presence of a knee disability is a complex medical determination well beyond the scope of his lay competence.  Accordingly, the Veteran's assertions as to secondary service connection are not competent and thus of limited probative value in substantiating his claim.

The Veteran is competent to report changes in his behaviors, such as practices when lifting, and his explanations for such changes when they result from conscious choice.  He can report that knee pain caused him to lift with his back, but lacks the specialized knowledge to state that the service-connected knee disabilities altered his biomechanics and resulted in a practice of lifting with his legs.  The former represents an observed cause and effect relationship, while the latter relies upon medical knowledge.  Layno, 6 Vet. App. 465; Jandreau, 492 F.3d 1372.

With regard to the nexus opinions provided in March 2004 and 2005 by Dr. R., the Board finds them to have far less probative value than the May 2012 and September 2014 examiners' opinions.  First, although Dr. R. is competent to opine as to the etiology of the Veteran's back disorder, there is no evidence to show that she reviewed the Veteran's claims file prior to reaching her opinion, nor did she provide any rationale for either opinion.  The Board also finds the undated prescription copy with an opinion finding his back disability was caused by his bilateral knee weakness to be of much less probative value than the May 2012 and September 2014 examiners' opinions.  As with Dr. R's other statements, there is no indication of the documentary basis of the opinion, nor was a rationale given in support of the opinion.  Further, the allegation of "deterioration" of the spine is at odds with the other evidence of record and the Veteran's own reports showing an acute back injury, followed later by post-surgical deterioration.  

In total, and for the reasons stated above, the Board finds that the Veteran's claimed back disorder is not etiologically related to service or a service-connected disability.  While the Veteran has argued that VA has not properly afforded him the "benefit of the doubt," the Board notes that where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran November 2005 and February 2007.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issue on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in December 2014, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in October 2005 and May 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Furthermore, in September 2014 an additional review of the entire claims file was conducted by a VA examiner, who adequately described and fully supported all conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in August 2014 the Board remanded the immediate issue for additional development, including retrieval of VA treatment records and completion of a VA examination on the matter of etiology of the claimed disorder.  Since that time, the sought treatment records - including more than 1,500 pages recording more than a decade's worth of VA treatment - have been associated with the claims file and in September 2014 a compliant VA examination opinion was completed.  Therefore, the Board finds that the RO substantially complied with the August 2014 remand directive, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


